DETAILED ACTION
This office action is in response to the applicant’s RCE filed on 07/08/2022.
Currently claims 1-16 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Independent claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 05/27/2021, is hereby withdrawn and claims 2-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 2-7 require all the limitations of an allowable claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
In light of applicant’s amendments filed on 06/14/2022 and associated persuasive arguments,
Claims 1-16 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2007/0235815 A1 to Kim teaches, an inverter circuit structure (10; Fig. 1; [0009]; i.e. inverter), comprising: 
a P-channel transistor (MP1) and an N-channel transistor (MN1) (Fig. 1; [0009]), 

    PNG
    media_image1.png
    532
    378
    media_image1.png
    Greyscale

wherein the inverter circuit structure (10) comprises: 
a first active layer (101; Fig. 2; [0010]; i.e. P-active region), a gate layer (annotated on Fig. 2), a second active layer (103; Fig. 2; [0010]; i.e. N-active region), 
wherein the gate layer comprises a patterned gate (T-shaped structure; Fig. 2; [0011]), which is electrically connected to a control input terminal (IN; Fig. 2; [0011]; i.e. input terminal); 
wherein a first electrode (as designated in Fig. 2) of the PMOS transistor (MP1, top transistor; Fig. 2) is electrically connected to a first voltage input terminal (Vdd), and a second electrode (as designated in Fig. 2) of the PMOS transistor is electrically connected to an output terminal (OUT) (Fig. 2; [0011]); and 
a first electrode (as designated in Fig. 2) of the NMOS transistor (MN1, bottom transistor; Fig. 2) is electrically connected to a second voltage input terminal (Vss), and a second electrode (as designated in Fig. 2) of the NMOS transistor is electrically connected to the output terminal (OUT) (Fig. 2; [0011]);
wherein the P-channel transistor (MP1) comprises the first active layer (101) and the N-channel transistor (MN1) comprises the second active layer (103) (Fig. 2; [0010]); 

    PNG
    media_image2.png
    723
    678
    media_image2.png
    Greyscale

Furthermore, US Patent Pub #  US 2016/0240565 A1 to Kim1 teaches, the inverter circuit structure comprises: a first insulating layer (922; Fig. 9; [0112]; i.e. first insulating layer) and a second insulating layer (923; Fig. 9; [0112]; i.e. second insulating layer), 

    PNG
    media_image3.png
    424
    736
    media_image3.png
    Greyscale

wherein the first active layer (931; Fig. 9; [0113]; i.e. active layer), the gate layer (932/942; Fig. 9; [0116]; i.e. shared gate electrode) and the second active layer (941; Fig. 9; [0114]; i.e. active layer) are sequentially stacked (including intervening insulating layers 922 and 923), 
the first insulating layer (922) is between the gate layer (932/942) and the first active layer (931), and 
the second insulating layer (923) is between the gate layer (932/942) and the second active layer (941) (Fig. 9; [0112] – [0114]); 
However, neither Kim nor any cited prior art, appear to explicitly disclose, in context, wherein the patterned gate comprises a first sub-gate and a second sub-gate, an orthographic projection of the first sub-gate on a plane where the first active layer is located is a first region, an orthographic projection of the second sub-gate on the plane where the first activePage 2 of 12 KILPATRICK TOWNSEND 76136208 1Appl. No. 16/726,260Attorney Docket No.: 096902-1170766Amdt. dated June 14, 2022Response to Office Action of October 1, 2021layer is located is a second region, an orthographic projection of the first sub-gate on a plane where the second active layer is located is a third region, an orthographic projection of the second sub-gate on the plane where the second active layer is located is a fourth region, the first active layer extends from the first region to the second region, and the second active layer extends from the third region to the fourth region.
	Examiner’s Note: The applicant argued in the same line in the “Remarks”.
Specifically, the aforementioned ‘wherein the patterned gate comprises a first sub-gate and a second sub-gate, an orthographic projection of the first sub-gate on a plane where the first active layer is located is a first region, an orthographic projection of the second sub-gate on the plane where the first activePage 2 of 12 KILPATRICK TOWNSEND 76136208 1Appl. No. 16/726,260Attorney Docket No.: 096902-1170766Amdt. dated June 14, 2022Response to Office Action of October 1, 2021layer is located is a second region, an orthographic projection of the first sub-gate on a plane where the second active layer is located is a third region, an orthographic projection of the second sub-gate on the plane where the second active layer is located is a fourth region, the first active layer extends from the first region to the second region, and the second active layer extends from the third region to the fourth region,’ is material to the inventive concept of the application at hand to achieve same thickness for the N-channel active throughout its length, and same thickness for the P-channel active throughout its length and as a result, a sub-channel in the channel region of the transistor is eliminated, thereby avoiding an unsmooth10 V-I curve and eliminating a hump phenomenon, thus improving the overall device performance.

Amended independent claim 15 is allowable because the closest prior art US Patent Pub # US 2007/0235815 A1 to Kim teaches, a gate driving circuit (inverters are basic building blocks of a gate driver circuit, as such, Kim teaches the gate driver circuit; Figures 1-2; [0009] – [0011]), comprising: Page 5 of 12KILPATRICK TOWNSEND 76136208 1Appl. No. 16/726,260Attorney Docket No.: 096902-1170766Amdt. dated June 14, 2022Response to Office Action of October 1, 2021at least one inverter circuit structure, wherein each of the at least one inverter circuit structure (10; Fig. 1; [0009]; i.e. inverter), comprising: 
a P-channel transistor (MP1) and an N-channel transistor (MN1) (Fig. 1; [0009]), 

    PNG
    media_image1.png
    532
    378
    media_image1.png
    Greyscale

wherein the inverter circuit structure (10) comprises: 
a first active layer (101; Fig. 2; [0010]; i.e. P-active region), a gate layer (annotated on Fig. 2), a second active layer (103; Fig. 2; [0010]; i.e. N-active region), 
wherein the gate layer comprises a patterned gate (T-shaped structure; Fig. 2; [0011]), which is electrically connected to a control input terminal (IN; Fig. 2; [0011]; i.e. input terminal); 
wherein a first electrode (as designated in Fig. 2) of the PMOS transistor (MP1, top transistor; Fig. 2) is electrically connected to a first voltage input terminal (Vdd), and a second electrode (as designated in Fig. 2) of the PMOS transistor is electrically connected to an output terminal (OUT) (Fig. 2; [0011]); and 
a first electrode (as designated in Fig. 2) of the NMOS transistor (MN1, bottom transistor; Fig. 2) is electrically connected to a second voltage input terminal (Vss), and a second electrode (as designated in Fig. 2) of the NMOS transistor is electrically connected to the output terminal (OUT) (Fig. 2; [0011]);
wherein the P-channel transistor (MP1) comprises the first active layer (101) and the N-channel transistor (MN1) comprises the second active layer (103) (Fig. 2; [0010]); 

    PNG
    media_image2.png
    723
    678
    media_image2.png
    Greyscale

Furthermore, US Patent Pub #  US 2016/0240565 A1 to Kim1 teaches, the inverter circuit structure comprises: a first insulating layer (922; Fig. 9; [0112]; i.e. first insulating layer) and a second insulating layer (923; Fig. 9; [0112]; i.e. second insulating layer), 

    PNG
    media_image3.png
    424
    736
    media_image3.png
    Greyscale

wherein the first active layer (931; Fig. 9; [0113]; i.e. active layer), the gate layer (932/942; Fig. 9; [0116]; i.e. shared gate electrode) and the second active layer (941; Fig. 9; [0114]; i.e. active layer) are sequentially stacked (including intervening insulating layers 922 and 923), 
the first insulating layer (922) is between the gate layer (932/942) and the first active layer (931), and 
the second insulating layer (923) is between the gate layer (932/942) and the second active layer (941) (Fig. 9; [0112] – [0114]); 
However, neither Kim nor any cited prior art, appear to explicitly disclose, in context, wherein the patterned gate comprises a first sub-gate and a second sub-gate, an orthographic projection of the first sub-gate on a plane where the first active layer is located is a first region, an orthographic projection of the second sub-gate on the plane where the first activePage 2 of 12 KILPATRICK TOWNSEND 76136208 1Appl. No. 16/726,260Attorney Docket No.: 096902-1170766Amdt. dated June 14, 2022Response to Office Action of October 1, 2021layer is located is a second region, an orthographic projection of the first sub-gate on a plane where the second active layer is located is a third region, an orthographic projection of the second sub-gate on the plane where the second active layer is located is a fourth region, the first active layer extends from the first region to the second region, and the second active layer extends from the third region to the fourth region.
	Examiner’s Note: The applicant argued in the same line in the “Remarks”.
Specifically, the aforementioned ‘wherein the patterned gate comprises a first sub-gate and a second sub-gate, an orthographic projection of the first sub-gate on a plane where the first active layer is located is a first region, an orthographic projection of the second sub-gate on the plane where the first activePage 2 of 12 KILPATRICK TOWNSEND 76136208 1Appl. No. 16/726,260Attorney Docket No.: 096902-1170766Amdt. dated June 14, 2022Response to Office Action of October 1, 2021layer is located is a second region, an orthographic projection of the first sub-gate on a plane where the second active layer is located is a third region, an orthographic projection of the second sub-gate on the plane where the second active layer is located is a fourth region, the first active layer extends from the first region to the second region, and the second active layer extends from the third region to the fourth region,’ is material to the inventive concept of the application at hand to achieve same thickness for the N-channel active throughout its length, and same thickness for the P-channel active throughout its length and as a result, a sub-channel in the channel region of the transistor is eliminated, thereby avoiding an unsmooth10 V-I curve and eliminating a hump phenomenon, thus improving the overall device performance.


Amended independent claim 16 is allowable because the closest prior art US Patent Pub # US 2007/0235815 A1 to Kim teaches, a display panel (gate drivers and inverters are basic building blocks of a display panel), comprising a gate driving circuit (inverters are basic building blocks of a gate driver circuit, as such, Kim teaches the gate driver circuit; Figures 1-2; [0009] – [0011]), wherein the gate driving circuit comprises at least one inverter circuit structure, wherein each of the at least one inverter circuit structure (10; Fig. 1; [0009]; i.e. inverter), comprising: 
a P-channel transistor (MP1) and an N-channel transistor (MN1) (Fig. 1; [0009]), 

    PNG
    media_image1.png
    532
    378
    media_image1.png
    Greyscale

wherein the inverter circuit structure (10) comprises: 
a first active layer (101; Fig. 2; [0010]; i.e. P-active region), a gate layer (annotated on Fig. 2), a second active layer (103; Fig. 2; [0010]; i.e. N-active region), 
wherein the gate layer comprises a patterned gate (T-shaped structure; Fig. 2; [0011]), which is electrically connected to a control input terminal (IN; Fig. 2; [0011]; i.e. input terminal); 
wherein a first electrode (as designated in Fig. 2) of the PMOS transistor (MP1, top transistor; Fig. 2) is electrically connected to a first voltage input terminal (Vdd), and a second electrode (as designated in Fig. 2) of the PMOS transistor is electrically connected to an output terminal (OUT) (Fig. 2; [0011]); and 
a first electrode (as designated in Fig. 2) of the NMOS transistor (MN1, bottom transistor; Fig. 2) is electrically connected to a second voltage input terminal (Vss), and a second electrode (as designated in Fig. 2) of the NMOS transistor is electrically connected to the output terminal (OUT) (Fig. 2; [0011]);
wherein the P-channel transistor (MP1) comprises the first active layer (101) and the N-channel transistor (MN1) comprises the second active layer (103) (Fig. 2; [0010]); 

    PNG
    media_image2.png
    723
    678
    media_image2.png
    Greyscale

Furthermore, US Patent Pub #  US 2016/0240565 A1 to Kim1 teaches, the inverter circuit structure comprises: a first insulating layer (922; Fig. 9; [0112]; i.e. first insulating layer) and a second insulating layer (923; Fig. 9; [0112]; i.e. second insulating layer), 

    PNG
    media_image3.png
    424
    736
    media_image3.png
    Greyscale

wherein the first active layer (931; Fig. 9; [0113]; i.e. active layer), the gate layer (932/942; Fig. 9; [0116]; i.e. shared gate electrode) and the second active layer (941; Fig. 9; [0114]; i.e. active layer) are sequentially stacked (including intervening insulating layers 922 and 923), 
the first insulating layer (922) is between the gate layer (932/942) and the first active layer (931), and 
the second insulating layer (923) is between the gate layer (932/942) and the second active layer (941) (Fig. 9; [0112] – [0114]); 
However, neither Kim nor any cited prior art, appear to explicitly disclose, in context, wherein the patterned gate comprises a first sub-gate and a second sub-gate, an orthographic projection of the first sub-gate on a plane where the first active layer is located is a first region, an orthographic projection of the second sub-gate on the plane where the first activePage 2 of 12 KILPATRICK TOWNSEND 76136208 1Appl. No. 16/726,260Attorney Docket No.: 096902-1170766Amdt. dated June 14, 2022Response to Office Action of October 1, 2021layer is located is a second region, an orthographic projection of the first sub-gate on a plane where the second active layer is located is a third region, an orthographic projection of the second sub-gate on the plane where the second active layer is located is a fourth region, the first active layer extends from the first region to the second region, and the second active layer extends from the third region to the fourth region.
	Examiner’s Note: The applicant argued in the same line in the “Remarks”.
Specifically, the aforementioned ‘wherein the patterned gate comprises a first sub-gate and a second sub-gate, an orthographic projection of the first sub-gate on a plane where the first active layer is located is a first region, an orthographic projection of the second sub-gate on the plane where the first activePage 2 of 12 KILPATRICK TOWNSEND 76136208 1Appl. No. 16/726,260Attorney Docket No.: 096902-1170766Amdt. dated June 14, 2022Response to Office Action of October 1, 2021layer is located is a second region, an orthographic projection of the first sub-gate on a plane where the second active layer is located is a third region, an orthographic projection of the second sub-gate on the plane where the second active layer is located is a fourth region, the first active layer extends from the first region to the second region, and the second active layer extends from the third region to the fourth region,’ is material to the inventive concept of the application at hand to achieve same thickness for the N-channel active throughout its length, and same thickness for the P-channel active throughout its length and as a result, a sub-channel in the channel region of the transistor is eliminated, thereby avoiding an unsmooth10 V-I curve and eliminating a hump phenomenon, thus improving the overall device performance.

Dependent claims 2-14 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-14 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/15/2022